IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PENNSYLVANIANS FOR UNION                : No. 53 MAL 2016
REFORM,                                 :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
PENNSYLVANIA OFFICE OF                  :
ADMINISTRATION,                         :
                                        :
                 Respondent             :
                                        :
KENNETH JASPER,                         :
                                        :
                 Intervenor             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.